Citation Nr: 1723664	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-23 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117. 

2.  Entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include gastroesophageal reflux disease (GERD), Helicobacter pylori infection, and hiatal hernia to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117. 

3.  Entitlement to service connection for reactive airway disease, upper respiratory infections, and environmental allergies, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for sleep disturbance, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117.

5.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117.

7.  Entitlement to service connection for joint and muscle aches and pains, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for chronic interstitial cystitis, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to December 1991.  Service in Southwest Asia and receipt of the Combat Infantryman Badge are indicated by the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his July 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in August 2014, the Veteran's attorney withdrew the request for a hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016). 

The Board notes that the Veteran's claims for service connection for reactive airway disease, fatigue, and difficulty sleeping were initially denied in a March 2004 rating decision.  Thereafter, his petitions to reopen such claims were denied in the April 2010 rating decision on appeal.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c) (2016).  In the instant case, in July 2012, the Veteran submitted additional service treatment records that reflect complaints related to a "cold" and resolving strep pharyngitis in July 1991.  Such records also contain an October 1991 periodic examination report.  This additional evidence is relevant to the matters under consideration as it could, potentially, document that the onset of disabilities related to reactive airway disease, fatigue or difficulty sleeping during service.  Therefore, such issues are considered on a de novo basis and have been characterized as such as shown on the first page of this decision.

In January 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Also, in January 2015, the Board remanded the Veteran's claims of entitlement to service connection for a cardiovascular disorder and headaches, both to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  In a subsequent rating decision dated March 2016, the RO granted these claims, specifically granting service connection for costochondritis and assigned a noncompensable evaluation effective October 17, 2009 as well as for tension headaches and assigned a noncompensable evaluation effective October 17, 2009.  In view of the foregoing, these service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

In a statement dated April 2016, the Veteran submitted a notice of disagreement (NOD) with the assigned disability ratings for the service-connected costochondritis and tension headaches.  A review of the claims folder reveals that the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD.  See a letter to the Veteran from VA dated May 2016.  As the AOJ has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.
 
With respect to the Veteran's gastrointestinal disorder claim, he has primarily pursued a claim of service connection for this disability to include GERD, Helicobacter pylori, hiatal hernia, and irritable bowel syndrome.  See, e.g., a statement from the Veteran dated December 2016.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  In this case, as will be discussed in detail below, the Board finds that the Veteran has symptoms of a stomach disorder that began during service and was later diagnosed as irritable bowel syndrome which resulted from a medically unexplained chronic multi-symptom illness and therefore, service connection is warranted for such.  Further, the Veteran evidences a gastrointestinal disorder other than irritable bowel syndrome, namely diagnosed GERD, Helicobacter pylori, and hiatal hernia which require further evidentiary development and will be addressed in the REMAND section below.  Therefore, the Board has bifurcated the Veteran's gastrointestinal disorder claim and will herein award service connection for irritable bowel syndrome and remand service connection for a gastrointestinal disability other than irritable bowel syndrome, to include GERD, hiatal hernia, and Helicobacter pylori.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (discussing that separate diagnoses may constitute separate claims for adjudication purposes).    

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for chronic fatigue syndrome, joint and muscle aches and pains, sleep disturbance, and a gastrointestinal disability other than irritable bowel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been shown to currently have diagnosed asthma that is related to his service.  

2.  Symptoms of a stomach disorder began during the Veteran's service were later diagnosed as irritable bowel syndrome and resulted from a medically unexplained chronic multi-symptom illness.

3.  Symptoms of a genitourinary disorder began during the Veteran's service that were later diagnosed as interstitial cystitis resulted from a medically unexplained chronic multi-symptom illness. 
4.  The Veteran does not have a current memory loss disability, and his reported symptoms for memory loss do not meet the criteria for a compensable rating for any six-month period since active service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed asthma was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for irritable bowel syndrome are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2016).

3.  The criteria for entitlement to service connection for interstitial cystitis have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (2016); 38 C.F.R. 
§§ 3.303, 3.317 (2016).

4.  The criteria for service connection for memory loss have not been met.  38 C.F.R. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2016).  In the case at hand, the requirements of 38 U.S.C.A. 
§§ 5103  and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  The pertinent evidence of record includes statements from the Veteran, service treatment records, and postservice VA and private treatment records.  

As alluded to above, in January 2015, the Board remanded these claims and ordered the AOJ to obtain outstanding medical treatment records and provide the Veteran with a VA examination for his irritable bowel syndrome, respiratory disorder, memory loss, and chronic interstitial cystitis claims.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records have been obtained and associated with the Veteran's claims folder.  Furthermore, medical opinions were obtained as to the etiology of the Veteran's irritable bowel syndrome, respiratory disorder, and chronic interstitial cystitis.  The Veteran's claims were subsequently readjudicated via a March 2016 supplemental statement of the case (SSOC).  

Regarding the Veteran's memory loss claim, he was scheduled for a VA mental health examination in order to determine the etiology of his memory loss.  A review of the record reveals that in a June 2015 letter, the Veteran was notified of this examination.  However, the Veteran did not report for the examination.  Indeed, in a statement dated September 2015, he reported that he did not want to appear for a mental health examination.  As such, the Veteran did not request that the examination be rescheduled or provide good cause for his failure to report.  See 38 C.F.R. § 3.655 (2016).  In the June 2015 letter, VA informed him that if he did not report for a VA examination without good cause, his claims would be rated based on the evidence of record or even denied.  The June 2015 letter to the Veteran was not returned as undeliverable, and the current address of record is that which was provided to VA appears to be current and correct. 
In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street, and if a veteran wishes help, he/she cannot passively wait for it in those circumstances where he/she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

In light of the above, the Board finds that the AOJ has complied with the January 2015 remand instructions to the extent possible, and no further action in this regard is warranted as to the irritable bowel syndrome, respiratory disorder, interstitial cystitis, and memory loss claims.  Further, because the Veteran failed to report to his VA examination for his memory loss claim, and because this is an original claim for compensation, this claim is being evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection for a respiratory condition

The Veteran contends that he suffers from a respiratory condition as a result of consuming a "nerve agent" pill and being exposed to chemical agents during the Persian Gulf War.  He also contends that he suffers from a variety of disabilities as a result of a July 1991 motor vehicle accident.  In an October 2014 submission, the Veteran's attorney asserted that service connection for the Veteran's claimed disability was warranted as a medically unexplained chronic multi-symptom illness under 38 U.S.C.A. § 1117 .

Service treatment records document that the Veteran was involved in a motor vehicle accident as a restrained front seat passenger in July 1991 and that he had been diagnosed in pertinent part with pulmonary contusions.  These records further document multiple respiratory complaints or assessments, to include an assessment of possible strep made in June 1990, assessments of strep-pharyngitis and a possible cold in July 1991 and complaints of an upper respiratory infection in November 1991.  

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period, December 31, 2021, following service in the Southwest Asian Theater of operations during the Persian Gulf War. 

In this case, the Veteran's DD Form 214 reflects service in the Southwest theater of operations during the Persian Gulf War and that his military occupational specialty (MOS) was an infantryman.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(c). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).
 
In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The Court has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A.    § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Undiagnosed illness consideration

To the extent that the Veteran contends that his respiratory condition is due to undiagnosed illness incurred in Southwest Asia, the Board finds that his respiratory  complaints stem from a diagnosable disorder, namely asthma.  As this disorder has been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2016).  However, the Board will consider the Veteran's claims on a direct basis.  

Direct service connection

With regard to a current disability, an August 2015 VA examination report documents a diagnosis of asthma.  While the examiner indicated that the Veteran's asthma is not exercise-induced, he reported after examination of the Veteran that the Veteran currently suffers from asthma and that his condition was not helped by inhaled medication.    

Turning to in-service incurrence of an injury or disease, as discussed above, service treatment records document that the Veteran was involved in a motor vehicle accident as a restrained front seat passenger in July 1991 and that he was diagnosed in pertinent part with pulmonary contusions.  These records further document multiple respiratory complaints or assessments, to include an assessment of possible strep made in June 1990, assessments of strep-pharyngitis and a possible cold in July 1991 and complaints of an upper respiratory infection in November 1991.  Regarding the Veteran's statements of consuming a "nerve agent" pill and being exposed to chemical agents during the Persian Gulf War, based on his documented service in Southwest Asia, the Board finds the Veteran competent to report these incidents and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Turning to nexus, the competent and probative evidence demonstrates that the Veteran's currently diagnosed asthma is related to his service.  Specifically, the Veteran was afforded a VA examination in August 2015.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with asthma and concluded that it is at least as likely as not that the disability was incurred in service.  The VA examiner's rationale for his conclusion was based on his finding that the Veteran currently has a chronic cough, and while the etiology of such could not be determined, he noted that the Veteran did not have such symptom prior to service and developed the symptom during service in the Persian Gulf.  Moreover, during service in the Persian Gulf War, he was exposed to burn pits, burning fuel, and oil, and it is possible that this exposure contributed to his symptoms.  As discussed above, the Board has found the Veteran competent and credible to report his in-service exposure to chemical agents during service in the Persian Gulf.    

The August 2015 VA examination report was based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that there is no medical opinion of record indicating that the Veteran's current asthma is not related to service.

In short, based on the total record, the Board finds that there is sufficient competent medical evidence in this case to indicate a positive nexus between the Veteran's current asthma and his service.    

In summary, the Veteran has met all requirements needed to establish service connection for a respiratory condition, specifically asthma.  The benefit sought on appeal is therefore granted.  

Service connection for irritable bowel syndrome

The Veteran contends that he suffers from stomach cramps continuously since the 1990s and that he has irritable bowel syndrome due to his service as a result of consuming a "nerve agent" pill and being exposed to chemical agents during the Persian Gulf War.  In an October 2014 submission, the Veteran's attorney asserted that service connection for the Veteran's claimed disability was warranted as a medically unexplained chronic multi-symptom illness under 38 U.S.C.A. § 1117.

Service treatment records are absent complaints of or treatment for irritable bowel syndrome.  However, the Board finds the Veteran competent to report stomach cramps from service and further finds this report along with his exposure to chemical agents during service in Southwest Asia to be credible and consistent with the record.  See Jandreau, supra.   

In a January 2016 VA examination report, the VA examiner opined that the Veteran's irritable bowel syndrome symptoms are chronic and have been present for many years.  He further noted that irritable bowel syndrome can be considered a diagnosable but medically unexplained chronic illness.  Although he opined that the Veteran's irritable bowel syndrome is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness based on the absence of treatment in service, the Board notes that irritable bowel syndrome is on the list of medically unexplained chronic multisymptom illnesses subject to presumptive service connection.  38 C.F.R. § 3.317.  Nexus evidence is not required.  The evidence reasonably shows that the Veteran began having gastrointestinal symptoms consistent with irritable bowel syndrome in service, he has received a diagnosis of irritable bowel syndrome related to those symptoms, and he is symptomatic to a degree of at least 10 percent and has been for over six months.  In particular, a 10 percent rating is warranted under 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome) when the evidence shows mild symptoms manifested by disturbances of bowel function with occasional episodes of abdominal distress.  Pertinently, these symptoms were noted during the January 2016 VA examination.  Moreover, the Board finds no reason to question the Veteran's credibility with regard to these symptoms.  Presumptive service connection is therefore warranted for irritable bowel syndrome, and the claim is granted.  38 C.F.R. § 3.317.

Service connection for interstitial cystitis

The Veteran contends that he suffers from interstitial cystitis as a result of consuming a "nerve agent" pill and being exposed to chemical agents during the Persian Gulf War.  In an October 2014 submission, the Veteran's attorney asserted that service connection for the Veteran's claimed disability was warranted as a medically unexplained chronic multi-symptom illness under 38 U.S.C.A. § 1117.
The Board notes that the Veteran's service treatment records are absent complaints of or treatment for interstitial cystitis.  However, the Board finds the Veteran credible with regard to his reported exposure to chemical agents during service Southwest Asia.  

A January 2016 VA examination report indicates that the Veteran reported an onset of symptoms of urinary frequency and urgency around 1994, which led to a diagnosis of interstitial cystitis.  The examination report shows that the Veteran experienced voiding dysfunction, which caused increased urinary frequency, including daytime voiding intervals between two and three hours and awakening to void three to four times during the night.  It was also noted that the Veteran had an overactive bladder.  The Veteran did not exhibit symptoms of obstructed voiding.  The VA examiner reported that the Veteran's urinary symptoms are chronic, having been variously diagnosed as interstitial cystitis (since 1994) and overactive bladder (since 2005).  The examiner further noted that interstitial cystitis could be considered diagnosable but a medically unexplained chronic illness.  He then opined that the interstitial cystitis is less likely than not due to service, to include the Veteran's chemical agent exposure during service in Southwest Asia.  Also, the Veteran's service treatment records are absent symptoms of a diagnosed interstitial cystitis.  Moreover, the etiology of the interstitial cystitis is unknown.  

The evidence of record demonstrates that the Veteran experienced symptoms of urinary frequency and dysfunction approximately 3 years after returning from the Persian Gulf and continuously ever since.  A 10 percent disability rating is assigned for urinary frequency when daytime voiding intervals are between two and three hours, or the Veteran awakens to void two times per night.  See 38 C.F.R. § 4.115a, Ratings of the genitourinary system - dysfunctions.  The January 2016 VA examination report indicates that the Veteran experienced daytime voiding intervals between two and three hours and awakened to void three to four times during the night.  Thus, the Veteran's urinary frequency symptoms manifested to a degree of at least 10 percent or more during the requisite time period set forth in 38 C.F.R. 
§ 3.317.  See 38 C.F.R. § 4.115a, Ratings of the genitourinary system -dysfunctions. 

Although the January 2016 VA examiner indicated that the Veteran had a diagnosis of interstitial cystitis, the examiner also noted that the Veteran's interstitial cystitis could be considered diagnosable but is a medically unexplained chronic illness.  He further reported that the etiology of the interstitial cystitis is unknown.  While a July 2010 VA Gulf War examiner found that the Veteran's interstitial cystitis was a disease with a clear and specific etiology and was less likely related to any specific event experienced in Southwest Asia, to include a specific environmental exposure, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  There is no other medical evidence of record that indicates the etiology of the Veteran's interstitial cystitis.  As the medical evidence of record is unable to attribute the Veteran's symptoms to any particular pathology, and the January 2016 VA examiner indicated that his interstitial cystitis has no conclusive etiology, the Board finds that the evidence of record supports a finding that the Veteran's symptoms may be presumed to be attributable to an undiagnosed Persian Gulf War illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Thus, resolving all doubt in favor of the Veteran, the Board finds that service connection for interstitial cystitis is warranted.

Service connection for memory loss

The Veteran asserts that he has a current memory loss disability which is related to his active service, to include his service in Southwest Asia.  However, service treatment records do not document any complaints, treatment, or diagnosis of memory loss.  Indeed, the Veteran's October 1991 service examination indicates a normal psychiatric examination.  The Board further notes that a July 2010 VA Gulf War examination revealed normal testing of the Veteran's memory.  There is no other medical evidence of record documenting any memory loss.   

The Veteran is competent to report his observable symptoms, such as forgetfulness. However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosis of a memory loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's statements asserting a diagnosis of memory loss are not probative. 

Rather, the most probative evidence regarding the Veteran's claimed memory loss is the July 2010 VA Gulf War examination report, which documents no finding of memory loss.  On the contrary, the Veteran's memory was tested as normal.  Therefore, the preponderance of evidence is against a finding that the Veteran has a diagnosed memory loss disability, and service connection is not warranted on a direct basis.

Additionally, service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). 

As discussed above, there is no evidence that the Veteran's memory loss manifested during active service.  Therefore, the Board must consider whether the Veteran's alleged memory loss symptoms have manifested to a degree of 10 percent or more following active service. 

The Veteran's claimed symptoms of memory loss can be considered by analogy under the rating criteria neurocognitive disorder due to Alzheimer's disease or dissociative amnesia, both of which fall under VA's General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2016).  Under this formula, a 10 percent disability rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

After consideration of the evidence of record discussed above, the Board finds that the preponderance of the evidence demonstrates that the Veteran's claimed symptoms of memory loss do not meet the criteria for a compensable rating for any six-month period since active service.  As discussed above, the July 2010 VA examiner found that the Veteran did not have a formal diagnosis of memory loss or cognitive impairment; moreover, the medical evidence of record does not reveal that the Veteran's claimed memory loss results in occupational or social impairment and had not required treatment with continuous medication.  

As discussed above, the Board notes that the Veteran was scheduled to appear for a VA mental health examination in order to determine the etiology of his claimed memory loss and if he had chronic memory loss symptoms that are due to an undiagnosed illness.  However, the Veteran declined to report for the VA examination.  Therefore, no further determination could be made regarding whether his claimed memory loss is manifested by chronic symptoms due to an undiagnosed illness, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b). 

Thus, presumptive service connection for memory loss due to a qualifying chronic disability is not warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The Board again notes that the provisions of 38 U.S.C.A. § 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade, Libertine, Gregory and Kessel, all supra.  Moreover, as noted immediately above, the available evidence of record does not establish a finding that the Veteran currently has chronic symptoms manifested by memory loss or a disability manifested by memory loss that is related to service.  

For the reasons and bases discussed above and after a review of all the evidence, both lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for memory loss on direct and presumptive bases.


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for irritable bowel syndrome is granted. 

Entitlement to service connection for chronic interstitial cystitis is granted.

Entitlement to service connection for memory loss, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. 
§ 1117 is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for joint and muscle aches and pains, sleep disturbance, and chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, pursuant to the January 2015 remand, the Veteran was to be provided a VA examination to determine the nature and etiology of his chronic fatigue syndrome, sleep disturbance, and joint and muscle aches and pains.  The examiner was directed to state whether the chronic fatigue syndrome, sleep disturbance, and joint and muscle aches and pains are attributed to a known clinical diagnosis and if not, whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  In rendering each requested opinion, the examiner was specifically directed to consider the Veteran's in-service motor vehicle accident in  July 1991 as well as the Veteran's contentions that the arduous physical activity he performed as an infantryman caused back pain.  Finally, the examiner was directed to consider the medical treatise or articles submitted by the Veteran suggesting that the additional weight of combat and protective equipment or rucksacks carried by soldiers may increase the risk of musculoskeletal injury under some circumstances.

Pursuant to the January 2015 remand, the Veteran was provided a VA examination in January 2016.  After examination of the Veteran, the VA examiner reported that he was unable to determine an orthopedic or specific clinical diagnosis to explain the Veteran's symptoms that are generalized throughout his limbs, trunk, and lower back.  He encouraged the Veteran to see a rheumatologist and a neurologist to evaluate for other systemic causes of his symptoms which could include multiple sclerosis and other systemic illness.  Additionally, another VA examiner concluded in a January 2016 report after examination of the Veteran that the Veteran does not evidence a diagnosis of chronic fatigue syndrome, and that his current fatigue can at least be partially attributed to his sleep disturbance due to his bladder condition that wakes him in the night.  

The Board finds that the January 2016 VA examinations are inadequate for evaluation of the Veteran's claims of service connection for chronic fatigue syndrome, sleep disturbance, and joint and muscle aches and pain.  Pertinently, the examination for the Veteran's joint and muscle aches and pain indicates that further examination by a rheumatologist or neurologist was required in order to determine whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.  Such examination was not provided.  Also, the examiner did not address the Veteran's in-service motor vehicle accident in July 1991 as well as the Veteran's contentions that the arduous physical activity he performed as an infantryman caused back pain, or the medical treatise or articles submitted by the Veteran suggesting that the additional weight of combat and protective equipment or rucksacks carried by soldiers may increase the risk of musculoskeletal injury under some circumstances.  

Additionally, in finding that the Veteran has fatigue that is due to sleep disturbance as a result of his interstitial cystitis, it appears that the "fatigue" addressed by the VA examiner was related to the Veteran's sleep disturbance rather than the Veteran's claimed chronic fatigue syndrome.  Further, regarding the Veteran's sleep disturbance claim, the January 2016 VA examiner who opined that the Veteran's  sleep disturbance is due to his bladder conditions which include the service-connected interstitial cystitis provided no rationale for his conclusion.  Moreover, the examiner did not report whether the Veteran's sleep disturbance is due to a diagnosable disorder, and no opinion regarding such is of record.   

In light of the inadequacy of the VA examinations for the Veteran's joint and muscle aches and pain, sleep disturbance, and chronic fatigue syndrome, the Board finds that further examination is warranted in order to determine the nature and etiology of these symptoms.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).
 
With regard to the Veteran's claim of entitlement to service connection for a gastrointestinal disorder other than irritable bowel syndrome, to include GERD, Helicobacter pylori, and hiatal hernia, the Board remanded this claim in January 2015 in order to determine whether the Veteran has symptoms of a gastrointestinal disorder attributable to a known diagnosis or alternatively, whether he has objective indications of a chronic disability resulting from an undiagnosed illness that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Pursuant to the January 2015 remand, the Veteran was afforded a VA examination for his gastrointestinal disorders in January 2016.  Notably, the VA examiner considered the Veteran's report of exposure to chemical agents during his service in the Persian Gulf as well as the Veteran's treatment for GERD, Helicobacter pylori, and hiatal hernia.  After examination of the Veteran and review of his medical history, the VA examiner diagnosed the Veteran with GERD and Helicobacter pylori and concluded that these disorders are less likely than not due to his service.  The VA examiner's rationale for his conclusion was based on his finding that the Veteran's symptoms were not documented until 2004.  Moreover, the examiner reported that there is a lack of commonly accepted association between the Veteran's current symptoms and exposure to chemical agents during his service in the Persian Gulf.  

The Board finds that the VA examiner's opinion is inadequate for evaluation purposes.  Specifically, although the VA examiner rendered a nexus opinion as to the Veteran's diagnosed GERD and Helicobacter pylori, he only noted that the onset of the Veteran's hiatal hernia is "unknown" and did not provide any rationale for this finding.  Notably, the current medical evidence of record documents diagnosis and treatment for hiatal hernia.  See, e.g., a private treatment record from C.B., M.D. dated May 2011.  In light of the foregoing, the Board finds that an additional opinion should be obtained on remand which addresses the etiology of the Veteran's diagnosed hiatal hernia.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination by a rheumatologist or neurologist in order to determine the current nature and etiology of his claimed chronic fatigue syndrome and joint and muscle aches and pains and chronic interstitial cystitis.  He should also be provided a VA examination by an appropriate medical professional in order to determine the current nature and etiology of his claimed sleep disturbance.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A) The examiner should note and detail all reported symptoms of chronic fatigue syndrome and joint and muscle aches and pains as well as sleep disturbance.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of sleep disturbance, fatigue, muscle pain, and joint pain.

(B) The examiner should specifically state whether the Veteran's muscle and/or joint aches or pain and chronic fatigue syndrome as well as sleep disturbance are attributed to a known clinical diagnosis.  

(C) If any symptoms of chronic fatigue syndrome and/or joint and muscle aches and pains and sleep disturbance have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

(D) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's service, to include the consumption of an anti-nerve agent pill and exposure to environmental or chemical hazards during the Persian Gulf War.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically address the significance, if any, of the July 1991 motor vehicle accident.  The examiner should also address the Veteran's contentions that the arduous physical activity he performed as an infantryman caused back pain.  Finally, the examiner should specifically address the medical treatise or articles submitted by the Veteran suggesting that the additional weight of combat and protective equipment or rucksacks carried by soldiers may increase the risk of musculoskeletal injury under some circumstances.
A rationale for any opinion offered should be provided.

2. Return the Veteran's claims folder to the VA examiner who conducted the VA examination for the Veteran's gastrointestinal disorders in January 2016 to provide an opinion as to the etiology of the Veteran's diagnosed hiatal hernia.  If that examiner is not available, refer the Veteran's claims folder to another appropriate VA medical professional.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should then state an opinion as to whether it is at least as likely that the Veteran's diagnosed hiatal hernia manifested during, or as a result of, active service.  In rendering the requested opinion, the examiner should address  In rendering each requested opinion, the examiner should consider and discuss the Veteran's credible exposure to chemical agents during service in Southwest Asia to include taking a "nerve agent" pill, as well as the Veteran's contentions that the arduous physical activity he performed as an infantryman caused a hiatal hernia and esophageal symptoms as well as his back pain. 

If the examiner determines that an opinion cannot be made without examination of the Veteran, such examination must be provided.  

The examiner must provide reasons for each opinion. If the requested opinion cannot be provided without resort to speculation, court cases require that the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J.  Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


